Citation Nr: 0922785	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for a 
gastro-intestinal disability, to include gastroesophageal 
reflux disease (GERD).

2.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for a left 
knee disability.  

3.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for a heart 
disability, to include coronary artery disease.

4.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for a right 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserves from 
December 1965 to October 1990.  He served on active duty for 
training from December 1965 to June 1966.  He also had 
periods of inactive duty for training and annual active duty 
for training throughout his period of service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A hearing was held before a Decision Review Officer in 
September 2004 and before the undersigned Veterans' Law Judge 
in April 2009.  Transcripts of these hearings are of record.  


FINDINGS OF FACT

1.  An October 2002 RO decision denied entitlement to service 
connection for a gastro-intestinal disability, a left knee 
disability, a heart disability, and a right inguinal hernia; 
the appellant did not file a timely appeal.  

2.  Evidence received since the October 2002 RO decision is 
not new and material regarding any issue.  
CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied entitlement to 
service connection for a gastro-intestinal disability, a left 
knee disability, a heart disability, and a right inguinal 
hernia is final.  38 U.S.C.A.  § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
October 2002 RO decision and those claims cannot be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's original claim for entitlement to service 
connection for a gastro-intestinal disability, a left knee 
disability, a heart disability, and a right inguinal hernia 
was denied in an October 2002 rating decision.  The appellant 
filed a timely notice of disagreement and the RO issued a 
statement of the case in December 2003.  However, the 
appellant failed to file a timely substantive appeal.  In 
February 2004, the Veteran filed an application to reopen his 
prior claims.  The RO denied the Veteran's claim in a January 
2006 rating decision, which is on appeal with the Board.   

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because there was 
no evidence that the claimed disabilities were caused by a 
disease or injury incurred in or aggravated by a period of 
active duty training or by an injury incurred or aggravated 
by a period of inactive duty training.  Thus, for evidence in 
this case to be considered new and material, it must show 
that the appellant's gastro-intestinal disability, left knee 
disability, heart disability, and right inguinal hernia were 
caused by a disease or injury incurred in or aggravated by a 
period of active duty training or by an injury incurred or 
aggravated by a period of inactive duty training.  

Since the October 2002 rating decision, the appellant has 
submitted numerous private medical records, Social Security 
Administration records, and VA treatment records showing 
treatment for his claimed disabilities.  He has also 
presented testimony before a decision review officer and the 
undersigned Veterans' Law Judge.  

While all this evidence is new, it is not material.  The 
appellant has not submitted any medical evidence showing that 
his disabilities were caused or permanently aggravated by an 
injury that occurred during active or inactive duty training.  
The only evidence establishing a connection between these 
disabilities and the appellant's periods of service is his 
own lay assertions that the physical, mental, and emotional 
demands of his military service either caused or permanently 
aggravated his left knee disability, heart disability, and 
inguinal hernia and that his gastro-intestinal disability, 
including his GERD, was caused by being forced by his drill 
sergeant to have to eat a cigarette.  These assertions are 
redundant of statements made by the appellant during his 
original claim.  

In this regard, it is important for the Veteran to understand 
that recent treatment for these problems does not provide a 
basis to reopen these claims, as the issue of whether the 
Veteran has these problems (at the present time) is not in 
dispute and has not been in dispute.  The critical question 
is whether they are related to service more than 30 years 
ago.  

Thus, as new and material evidence has not been submitted, 
the appellant's claims for entitlement to service connection 
for a gastro-intestinal disability, to include GERD, a left 
knee disability, heart disability, to include coronary artery 
disease, and a right inguinal hernia cannot be reopened.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. 

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the duty to notify was satisfied by letters sent to the 
appellant in July 2005, September 2005, and May 2006.  These 
letters informed the appellant of what evidence was required 
to reopen his claim and to substantiate his claim, as well as 
VA and the appellant's respective duties for obtaining 
evidence.  The appellant was also informed of how VA assigns 
disability ratings and effective dates.  

However, the May 2006 letter that informed the appellant of 
how VA assigns disability ratings and effective dates was not 
provided to the appellant prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the May 2006 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in March 
2007 and a supplemental statement of the case issued in 
December 2008.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, and although it appears that some 
of these records are missing, the RO made reasonable efforts 
to obtain the missing records before formally determining 
that they were unavailable.  The RO also obtained VA and 
private treatment records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

As new and material evidence has not been received, the 
appellant's claims for entitlement to service connection for 
a gastro-intestinal disability, to include GERD, a left knee 
disability, a heart disability, to include coronary artery 
disease, and a right inguinal hernia cannot be reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


